Citation Nr: 1108590	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-37 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

 
THE ISSUES

1.  Entitlement to service connection for Bell's palsy, to include as due to exposure to environmental toxins. 

2.  Entitlement to service connection for pancreatic pseudocysts, to include as due to exposure to environmental toxins.

3.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to environmental toxins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1984, and from January 2002 to April 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for diabetes mellitus, pancreatic pseudocysts, and Bell's palsy.  Timely appeals were noted from that decision.

A review of the record reflects that the Veteran perfected an appeal for service connection for PTSD in December 2008.   Service connection for PTSD was granted by rating decision dated December 2010, which represents a substantial grant of the benefit sought.  

A hearing on these matters was held before the undersigned Veterans Law Judge on April 28, 2010.  A copy of the hearing transcript has been associated with the file.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In August 2010, the Board remanded this case for further development.  With respect to the claim of service connection for Bell's palsy, the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to service connection for pancreatic pseudocysts and diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

A clear preponderance of the evidence is against a finding that Bell's palsy had its clinical onset during service or is otherwise related to the Veteran's service, to include as due to exposure to environmental toxins.


CONCLUSION OF LAW

Bell's palsy was not incurred in or aggravated by active service.  38 U.S.C.A.        §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated May 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the way initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  

The Board notes that an etiological opinion has not been obtained for the Veteran's claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of Bell's palsy, there is no true indication the disability is associated with service.  There is no evidence of Bell's palsy or cranial nerve dysfunction during service.  The Veteran has not stated that he had Bell's palsy in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of Bell's palsy in service and the first suggestion of pertinent disability years after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R.       § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has a current diagnosis of Bell's palsy, which he asserts is due to a December 1983 in-service assault resulting in a concussion.  He has alternatively asserted that his Bell's palsy may have had its onset in exposure to environmental toxins generated by "burn pits" during his 2002 Afghanistan service.  

Review of the Veteran's service treatment records shows no evidence of Bell's palsy or other complaints referable to cranial nerve dysfunction.  A January 1, 1984, service treatment record shows that the Veteran was treated for a concussion sustained in an assault; however, there is no mention of cranial nerve injury or Bell's palsy.  Subsequent service treatment records and examinations show no evidence of sequelae resulting from the assault.

In March 2002, the Veteran was medically evacuated from Afghanistan for atypical chest pain, left shoulder pain, and psychiatric symptomatology.  The Veteran did not report symptoms that could be related to Bell's palsy.  A cranial nerves examination was conducted on March 26, 2002, during a neurological consult.  Facial sensation was reportedly normal, and movements of the face were "intact and symmetric." 

The Veteran was discharged from his second period of active duty in April 2002.  He was not diagnosed with Bell's palsy until March 2007, when he reported to the emergency room with left side facial paralysis, including drooping of the left eyelid and mouth deviated to the left side.  A CT scan was reportedly normal, and his symptoms were said to be "very consistent with Bell's palsy."  After receiving medication and physical therapy, the Veteran's symptoms improved.  There are no further references to Bell's palsy in the clinical notes, nor was an opinion offered as to its etiology.  Although the Veteran has stated that his physician told him that the disorder was due to his in-service concussion in 1984, there is no reference to such an opinion in the clinical notes.  Moreover, hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran received a VA cranial nerves examination in November 2010.  The claims folder was reviewed.  The Veteran reported that most of the symptoms from his acute episode of Bell's palsy had resolved; however, he still had some problems with drooling during eating and occasional tinnitus in the right ear.  Other symptoms included a sensation of electric shock pain on the right side of the face, mild facial twitching, and paralysis of the muscles on the right side of the face.  

Physical examination of the trigeminal nerve showed decreased sensation to pain, light touch, and temperature on the right side of the face.  A motor examination of the trigeminal nerve was normal.  The Veteran had some difficulty lifting his right eyebrow, smiling, and showing teeth with the right side of his mouth.  The examiner found that the Veteran's Bell's palsy was not the result of exposure to environmental toxins or traumatic brain injury, because "the treatment and course are consistent with idiopathic Bell's palsy."  

Upon review, the Board finds that the competent and credible medical evidence of record is against a finding that the Veteran's Bell's palsy is etiologically related to his service, to include as due to exposure to environmental toxins.  There is no evidence of Bell's palsy in service.  A March 2002 in-service examination of the Veteran's cranial nerves normal.  There is no medical evidence of Bell's palsy until March 2007, several years after the Veteran was discharged from active service.  His treatment providers have offered no opinion as to its etiology.  On VA examination in November 2010, the examiner found that the Veteran's disorder was more consistent with "idiopathic" Bell's palsy and was not likely due to traumatic brain injury or exposure to environmental toxins.  "Idiopathic" is defined as "of unknown causation."  See Lathan v. Brown, 7 Vet. App. 359, 361 (1995).   The examiner is a specialist in neurology and competent to render such an opinion here, and the opinion is reasonably based on review of the claims folder and a personal examination of the Veteran.  

Turning to the lay evidence of record, the Board notes that the Veteran has not asserted, and indeed the evidence does not reflect, a continuity of Bell's palsy symptomatology since service.  The Veteran's lay statements and hearing testimony reflect only his belief that his Bell's palsy is related to his in-service concussion, or, alternatively, to exposure to environmental toxins in service.  While the evidence does show that the Veteran sustained a concussion in service and that he may have been exposed to "burn pits" during his Afghanistan service, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation of his Bell's palsy.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997).  

In short, the Board finds the positive evidence is outweighed by the more objective negative evidence, to include the silent service treatment records and the lack of any competent evidence linking Bell's palsy to service.  Thus, the Board finds that the preponderance of the evidence of record is against a grant of service connection for Bell's palsy, and that the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for Bell's palsy, to include as due to exposure to environmental toxins, is denied.  


REMAND

In August 2010, the Board remanded the claims of service connection for diabetes mellitus and pancreatic pseudocysts for VA examinations to determine the nature and etiology of the claimed disorders.  The examiner(s) were asked to render an opinion as to whether these disorders were the result of exposure to environmental toxins from "burn pits," and express a rationale for all stated opinions.

The Veteran received the requested examinations in October 2010.  The examiner conducted a personal examination of the Veteran and reviewed Veterans Benefit Administration Training Letter 10-03, concerning potential exposure to environmental toxins in service, as requested.  She found that she could not resolve the issue of whether the Veteran's diabetes and pancreatic pseudocysts were related to his service "without resort to mere speculation."  However, she did not provide an adequate rationale for these findings.  Instead, her rationale consisted only of the clinical definitions of diabetes and pseudocysts, and did not comment on any reason as to why an opinion could not be rendered.  The Board cannot give weight to a statement that the examiner is unable to provide an opinion without resorting to mere speculation when the examiner does not state why speculation would be necessary.  Such a statement is not an opinion.   See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the October 2010 VA examiner (or, if necessary, schedule the Veteran for a new VA examination) to determine the nature and etiology of the Veteran's diabetes mellitus and pancreatic pseudocysts. The claims folder must be made available to the examiner.  

The examiner(s) is asked to render an opinion as to whether it is as likely as not (fifty percent probability or greater) that the Veteran's diabetes mellitus and/or pancreatic pseudocysts had their clinical onset during service or are the result of exposure to any environmental toxins generated by burn pits during the Veteran's active service.  The examiner(s) must consider all of the evidence of record, as well as the Fact Sheet accompanying VBA Training Letter 10-03, in rendering an opinion, and a rationale for all opinions expressed should be provided.  If the examiner cannot determine the etiology of the Veteran's diabetes and/or pancreatic pseudocysts without resorting to speculation, the examiner must provide a detailed explanation for such a conclusion.   

2.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


